DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “a support with an inorganic layer comprising: (a) an inorganic layer, (b) a support in contact with said inorganic layer, and (c) a release layer; and (ii) a resin composition layer in contact with said release layer of said support with an inorganic layer” (claims 1, lines 5-10 and claim 9, lines 2-6) are vague and indefinite because it is uncertain as to “a support” (claim 1, line 6 and claim 9, line 3) is the same or different from “a support” as recited in claim 1, line 5 and claim 9, line 2, respectively; and “an inorganic layer” (claim 1, line 5, and claim 9, line 2) is the same or different from “an inorganic layer” recited in claim 1, line 3 and claim 9, line 1, respectively.
	Note there is no drawings to illustrate the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,584,352 to Narahashi et al in view of U.S. Patent 6,739,040 to Nakamura et al.
Regarding claims 1 and 9, Narahashi et al disclose a resin sheet with inorganic layer and a method for manufacturing a printed wiring board, comprising: (A) preparing a resin sheet with an inorganic layer (defined in Col. 5-10) comprising: (i) a support with an inorganic layer comprising (a) an inorganic layer (metal film layer, see Col. 11, line 9), (b) a support (support layer, see Col. 5, line 1) in contact with said inorganic layer, and (c) a release layer (release layer, see Col. 5, line 57); and (ii) a resin composition layer (Curable Resin Composition Layer, see Col. 11, line 59) in contact with said release layer of said support with an inorganic layer; (B) laminating (Step A,) said resin sheet with an inorganic layer onto an internal layer substrate (internal-layer circuit, see Col. 19, line 21-27) so that said resin composition layer (Curable Resin) of said resin sheet with an inorganic layer is in contact with said internal layer substrate; and (C) curing (step B, Col. 19, line 28-29) said resin composition layer to form an insulating layer; except for perforating said insulating layer.  Nakamura et al teach the step of perforating said insulating layer (resin) on the internal layer substrate (core board, see Figs. 3C-1, 3C-2) for forming an uniformed interconnected via or through hole (see Col. 5, lines 13-15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narahashi et al for obtaining a printed circuit board having a uniformed via or through hole.
Regarding claims 2-3 and 10-11, Narahashi et al disclose said support with an inorganic layer, said release layer is in contact with said inorganic layer and support (see Fig. 3B).
Regarding claims 4-6, Nakamura et al peeling off said support with an inorganic layer from said insulating layer (see Fig. 3E);  perforating is performed using a CO, laser (see Col. 5, lines 7-8), and said peeling is performed after said perforating is performed using a UV laser (see Fig. 3E), and said peeling is performed before said perforating (see Fig. 2C).
Regarding claims 7 and 12, Narahashi et al, disclose a thickness of the resin composition layer is varies depending on the thickness of the internal layer substrate (see Col. 17, lines 50-52) except for the relationship between the thickness of resin composition layer and the thickness of the inorganic layer.  It would having been an obvious matter designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired thickness ratio between the  thickness of resin composition layer and the thickness of the inorganic layer such as 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claims 8 and 13, Nakamura et al disclose an inorganic layer is a layer of one or more inorganic materials selected from the group consisting of a metal, a metal oxide, and mixtures thereof (see Col. 11, lines 9-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 9,516,765 to Makamura et al disclose the general method and resin sheet except for all the structural elements of the current claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/July 16, 2022 		                                           Primary Examiner, Art Unit 3729